Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 28, 2018                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  157489(77)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  MACOMB COUNTY and AFSCME COUNCIL                                                                  Elizabeth T. Clement,
  25 AND ITS AFFILIATED LOCAL 893,                                                                                   Justices
             Respondents-Appellees,
                                                                   SC: 157489
  v                                                                COA: 334264
                                                                   Michigan Employment Relations
                                                                   Comm (MERC): 13-002118
  JOHN P. GREINER,                                                 13-002119
             Charging Party-Appellant.
  _________________________________________/

          On order of the Court, the motion of charging party-appellant to exceed the page
  limitation for his motion for reconsideration is GRANTED. The motion submitted on
  November 20, 2018, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                               November 28, 2018

                                                                              Clerk